Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “acquisition unit”, “determination unit”, and “conversion unit” in claims 1-7 and the “generation unit” in claims 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “acquisition unit”, “determination unit”, “conversion unit”, and the “generation unit” are being interpreted to cover the computer described in the specification (par. 23) as performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-19, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a gray data conversion method from a first gray data conversion method and a second gray data conversion method, the first gray data conversion method converting the color data into gray data while assigning, based on the acquired number of colors, different gray values to the colors used in the color data, the second gray data conversion method converting the color data into gray data by combining a plurality of color components of the color data at a predetermined ratio

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---COLOR TO GRAY DATA CONVERSION DETERMINED BETWEEN ASSIGNING GRAY VALUES BASED ON NUMBER OF COLORS AND COMBINING COLOR COMPONENTS AT PREDETERMINED RATIO---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 August 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2107-038242 A on page 2 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yabe (US 8837003 B2) discloses a plurality of monochrome conversion methods which are used when the color image is converted into a monochrome image and in which blend ratios of the RGB components of the color image are different. The plurality of monochrome conversion methods are, for example, the monochrome conversion method for sRGB of the equation (1), the monochrome conversion method for NTSC of the equation (2), and the monochrome conversion method for uniform RGB of the equation (3). Whether the color image is an image formed by reading the original by the reading unit or an image (for example, PDL, PDF, or PS data) input from an external apparatus is discriminated. If it is determined that the color image is the image formed by reading the original by the reading unit, the monochrome conversion method (for example, the monochrome conversion method for sRGB) in which a ratio of the B component is smaller than that in each of the other monochrome conversion methods is set from the plurality of monochrome conversion methods. If it is determined that the color image is the image input from the external apparatus, the monochrome conversion method (for example, the NTSC conversion method or the uniform RGB conversion method) in which the ratio of the B component is larger than that in each of the other monochrome conversion methods is set from the plurality of monochrome conversion methods. When the color image has been input from the external apparatus, the sRGB conversion method can be also set. See abstract & par. 43.



Janssen (US 9374502 B2) discloses converting a full color image to a monochrome image wherein the luminance and chrominance component of color values of pixels are converted to a grayscale value representing an intensity of a pixel. The luminance grayscale value is in a limited range close to a light end of the available grayscale. The chrominance grayscale value is closer to the dark end of the available grayscale when the chrominance component of the color value is larger. The darkest value of the two converted values is selected for a corresponding pixel. The effect of this conversion is that colored pixels are darker than colorless pixels, which is useful to highlight parts of a monochrome image that stand out because of their color in a full color image. It is particularly useful to help color blind people recognize colored parts of an image. See abstract.

Kuboyama (US 8582879 B2) discloses assigning densities (Fig. 5) or screen patterns as grayscale representations (Fig. 8) to the color groups, and converts the color image into a monochrome image represented using the densities or screen patterns assigned to the pixel groups. See col. 11, line 21 to col. 12, line 17, and col. 13, line 18 to col. 14, line 59. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
21 April 2022